                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ESTHER HOFFMAN, et al.,                                  CASE NO. C18-1132-JCC
10                               Plaintiffs,                  ORDER
11             v.

12   TRANSWORLD SYSTEMS
     INCORPORATED, et al.,
13
                                 Defendants.
14

15
               This matter comes before the Court on Plaintiffs’ motion for reconsideration or
16
     clarification (Dkt. No. 33) of the Court’s order (Dkt. No. 29) granting in part and denying in part
17
     Defendants Patenaude & Felix, APC (“P&F”) and Matthew Cheung’s (“Cheung”) motion to
18
     dismiss (Dkt. No. 15) and Defendant Transworld Systems Inc.’s (“TSI”) joinder to the motion to
19
     dismiss (Dkt. No. 17). Having thoroughly considered the motion and the relevant record, the
20
     Court finds oral argument unnecessary and hereby DENIES the motion for the reasons explained
21
     herein.
22
     I.        BACKGROUND
23
               On November 2, 2018, the Court granted in part and denied in part Defendants’ motion to
24
     dismiss Plaintiffs’ complaint. (Dkt. No. 29.) Plaintiffs moved for reconsideration of the Court’s
25
     November 2 order. (Dkt. No. 33.) The Court called for a limited response from Defendant TSI
26


     ORDER
     C18-1132-JCC
     PAGE - 1
 1   and a reply from Plaintiffs, both of which were timely filed. (Dkt. Nos. 37, 39, 41.)

 2   II.    DISCUSSION

 3          A.      Motion for Reconsideration Legal Standard

 4          “Motions for reconsideration are disfavored.” W.D. Wash. Local Civ. R. 7(h)(1). “The

 5   court will ordinarily deny such motions in the absence of a showing of manifest error in the prior

 6   ruling or a showing of new facts or legal authority which could not have been brought to its

 7   attention earlier with reasonable diligence.” Id. “A motion for reconsideration should not be used

 8   to ask the court to rethink what the court had already thought through—rightly or wrongly.”
 9   Premier Harvest LLC v. AXIS Surplus Ins. Co., Case No. C17-0784-JCC, Dkt. No. 61 at 1 (W.D.
10   Wash. 2017) (quoting United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).
11          B.      Dismissal of Per Se Consumer Protection Act Claims
12          Plaintiffs argue that the Court erred when it dismissed their claims of per se violations of
13   Washington’s Consumer Protection Act (“CPA”), Wash. Rev. Code § 19.86, predicated on their
14   time-barred claims for violations of the Fair Debt Collection Practices Act (“FDCPA”), 15
15   U.S.C. § 1692. (Dkt. No. 33 at 2.) Plaintiffs contend that time-barred FDCPA claims may still be
16   a basis for per se CPA claims and that applying the FDCPA’s one-year statute of limitations to
17   Plaintiffs’ per se CPA claims would improperly preempt the CPA. (Id. at 2–6.) Plaintiffs again
18   ask the Court to reject the reasoning of prior decisions of other courts in this district that

19   concluded that time-barred claims under other statutes cannot be a basis for a per se CPA claim.

20   (Id.) Plaintiffs’ arguments ask the Court to rethink matters it has already considered, and

21   Plaintiffs have not presented new facts or relevant legal authority meriting reconsideration. (See

22   id.; cf. Dkt. Nos. 20 at 18–19, 22 at 16–18); W.D. Wash. Local Civ. R. 7(h)(1); Premier Harvest

23   LLC, Case No. C17-0784-JCC, Dkt. No. 61 at 1. Therefore, Plaintiffs’ motion for

24   reconsideration is DENIED on this ground.

25          //

26          //


     ORDER
     C18-1132-JCC
     PAGE - 2
 1          C.      Dismissal of 15 U.S.C. § 1692e(5) and Wash. Rev. Code §§ 19.16.250(16), (21)

 2                  Claims

 3          Plaintiffs next argue that the Court erred in dismissing their claims for violation of the

 4   Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692e(5) and Washington’s

 5   Collection Agencies Act (“CAA”), Wash. Rev. Code §§ 19.16.250(16), (21). (Dkt. No. 33 at 6.)

 6   In arguing that the Court erred in dismissing their FDCPA claim, Plaintiffs do not address the

 7   Seventh Circuit decision discussed in the Court’s November 2 order. (See id.; cf. Dkt. No. 29 at

 8   14–15.) Further, the cases Plaintiffs cite in support of their argument do not address whether the
 9   filing of a lawsuit constitutes a threat to take action that cannot legally be taken in violation of
10   the FDCPA. (See Dkt. No. 1-4 at 26); cf. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235, 1245–48
11   (W.D. Wash. 2006) (holding that defendants violated the FDCPA when they continued to
12   advance garnishment proceedings in state court without filing required affidavit); Marchant v.
13   U.S. Collections W., Inc., 12 F. Supp. 2d 1001, 1004–06 (D. Ariz. 1998) (holding that non-
14   lawyer’s completion and filing of an application for a writ of garnishment was unauthorized
15   practice of law and constituted a threat to take action that could not be legally taken in violation
16   of the FDCPA); Currier v. First Resolution Inv. Corp., 762 F.3d 529, 535 (6th Cir. 2014) (“The
17   alleged conduct of filing and maintaining an invalid lien for a month can also fairly be
18   characterized as a threat to take an action that cannot legally be taken within the meaning of [the

19   FDCPA].”).

20          Plaintiffs rely on the same arguments and cases in support of their contention that the

21   Court erred in dismissing their claims under the CAA. (See Dkt. No. 33 at 6.) Thus, Plaintiffs

22   have neither shown that the Court committed manifest error nor presented new facts or relevant

23   legal authority meriting reconsideration. W.D. Wash. Local Civ. R. 7(h)(1); Premier Harvest

24   LLC, Case No. C17-0784-JCC, Dkt. No. 61 at 1. Therefore, Plaintiffs’ motion for

25   reconsideration is DENIED on this ground.

26          //


     ORDER
     C18-1132-JCC
     PAGE - 3
 1          D.      Private CPA Claim Against Defendant TSI

 2          Plaintiffs request clarification as to whether the Court intended to dismiss their private

 3   CPA claims against Defendant TSI, and if so, the basis for the dismissal. (Dkt. No. 33 at 6–7.)

 4   The Court will construe Plaintiffs’ request as a motion for reconsideration, as they have cited

 5   only Local Civil Rule 7(h) as a basis for their motion. (Id. at 2.) The Court did not manifestly err

 6   in dismissing Plaintiffs’ private CPA claims against Defendant TSI, and Plaintiffs have not

 7   presented new facts or relevant legal authority meriting reconsideration. W.D. Wash. Local Civ.

 8   R. 7(h)(1); Premier Harvest LLC, Case No. C17-0784-JCC, Dkt. No. 61 at 1. Therefore,
 9   Plaintiffs’ motion for reconsideration is DENIED on this ground.
10   III.   CONCLUSION

11          For the foregoing reasons, Plaintiffs’ motion for reconsideration (Dkt. No. 33) is

12   DENIED.

13          DATED this 4th day of January 2019.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C18-1132-JCC
     PAGE - 4
